Citation Nr: 1749916	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the knees.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to December 1976.  He had additional service with the Texas National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified at a July 2014 travel board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  VA sent the Veteran a letter in May 2017 informing him that the VLJ was no longer available to decide his case and if wished, he could have a new hearing before another VLJ.  The letter also informed him that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  As of the date of this decision, the Veteran has not responded to the letter.  Hence, the Board will assume that he does not want a new hearing before another VLJ.

In August 2015, the Board denied entitlement to service connection for degenerative joint disease of the knees and hepatitis C.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the case for further action.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Knees

In its March 2017 Memorandum Decision, the Court found that the Board did not provide an adequate statement of reasons or bases for its reliance on the December 2014 VA knee examination.  Specifically, the Court was concerned the examiner did not adequately consider the Veteran's statements regarding his activities in service, including jumping from helicopters, and whether those activities contributed to his knee disability.  Hence, a new VA examination is warranted.   

Hepatitis C

The Court also found that the Board did not address the potentially favorable evidence detailing hepatitis C outbreaks where the Veteran was stationed during service.  The record shows that the Veteran claimed in a May 2014 substantive appeal that there were outbreaks of hepatitis C during his service, to include at Fort Hood from 1973 to October 1974 and at Fort Campbell in 1975.  VA has not attempted to verify these outbreaks.  Hence, further development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.   The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care providers who provided treatment for his knees or hepatitis C.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files. If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2.  The RO must attempt to verify whether there were outbreaks of hepatitis C where the Veteran was stationed during his active duty service, to include at Fort Hood in from 1973 to October 1974 and at Fort Campbell in 1975.  The RO should contact the Veteran to confirm the dates and locations of the outbreaks.  The RO should also contact any and all appropriate agencies that may be able to verify the outbreaks, such as the Joint Services Records Research Center.  

If the RO cannot verify whether there were outbreaks of hepatitis C where the Veteran was stationed during his active duty service, it must specifically document in writing all attempts that were made to verify, and explain in writing why further attempts to verify would be futile. 

3.  After the development in steps 1 and 2 are completed, the RO must schedule the Veteran for a VA examination to determine the nature and etiology of his degenerative joint disease of the knees and hepatitis C.  The examiner must opine whether it is at least as likely as not that the Veteran's knee disability and hepatitis C are related to his active duty service.  

The examiner must address the Veteran's lay statements regarding his activities in service, to include but not limited to, jumping from helicopters, rappelling, and running while carrying heavy loads.  The examiner is advised that the Veteran is competent to report with regards to the onset and continuity of symptomatology of his joint pain.

The examiner must identify and address each of the Veteran's risk factors for hepatitis C, to include his receipt of in-service air gun inoculations.  If the Veteran's assertions of hepatitis C outbreaks are verified, the examiner must also address that.

The examiner is to be provided access to the Veteran's VBMS and Virtual VA files, as well as a copy of this remand.  A fully reasoned rationale is required for opinions.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim. He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  After the requested development has been completed, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

6.  Then, readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


